The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on November 20, 2019, which may be
different from its entry on the record.




IT IS SO ORDERED.

Dated: November 20, 2019




                           UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF OHIO – EASTERN DIVISION


In Re:                                                            Case No.: 11-17843

Waco Holdings, Inc., et al.,                                      Chapter 7

                 Debtors.                                         Judge: Arthur I. Harris


       AGREED ORDER ALLOWING ADMINISTRATIVE EXPENSE CLAIMS
______________________________________________________________________________

         THIS MATTER having come before the Court upon the various motions (the “Motions”)

of (1) Varilease Finance, Inc.; (2) Moss Street Properties; (3) Laborers International Union of

North America, Local 310; (4) Edco Tool & Supply; (5) James R. Bingham; Burckhardt

Properties, LLC; Katherine Marsh; Douglas G. Fiege; Kay M. Fiege; Sursattie Persaud; Sarah J.

Bateman; Sidney H. Leung; Peter Bell, and Richard K. Mathews, d/b/a 401 Kompany

(collectively, the “Minnesota Landlord”)); (6) Waco Spring Road, LLC; (7) Leeward Marine,

Inc.; (8) Aston Hotels & Resorts, LLC; and (9) Buffalo Laborers Benefit Funds, for allowance




11-17843-aih        Doc 516       FILED 11/20/19          ENTERED 11/20/19 15:03:11                  Page 1 of 6
of a chapter 11 administrative expense claim. The Court having considered the Motions, and

upon the agreement of the Movants and the chapter 7 trustee for the Debtors’ estates as indicated

below, and it appearing to the Court that granting the relief on the terms and conditions as

specified herein is the best interests of the estates, and good cause having been shown,

       IT IS HEREBY ORDERED:

                      1.      The Movants are allowed a chapter 11 administrative expense

               claims in the amounts set forth on Exhibit “A” attached hereto and incorporated

               herein by reference of equal priority and pari passu with all other chapter 11

               administrative expense claims allowed by the Court in each of the Waco

               Equipment Co. and Waco International Corporation chapter 7 cases, case

               numbers 11-17851 and 11-17844, respectively, pursuant to 11 U.S.C. § 503(b)(1).

                      2.      Notwithstanding     the   allowance    of   Movants’    chapter   11

               administrative expense claims as provided herein, payment on account of such

               claim from the estates shall be deferred until the earlier of: (i) the Trustee’s

               administration of the Debtors’ chapter 7 estates, (ii) payment of any other chapter

               11 administrative expense claims allowed pursuant to 11 U.S.C. § 503(b) or

               otherwise, and (iii) further order of the Court regarding distributions generally to

               holders of allowed chapter 11 administrative expense claims.

                      3.      Notwithstanding     the   allowance    of   Movant’s    chapter   11

               administrative expense claim against the estates of both Waco Equipment Co. and

               Waco International Corporation, Movants’ recoveries shall not exceed, in the

               aggregate, the respective amounts set forth on Exhibit “A”.




11-17843-aih     Doc 516     FILED 11/20/19       ENTERED 11/20/19 15:03:11           Page 2 of 6
                        4.    As relates to Local 310’s claims, the balance of the claims not

               itemized in Exhibit “A” in the respective amounts of (a) $36,169.87 for vacation

               pay and personal pay owed, and (b) $3,750.00 for boot vouchers shall be allowed

               as general unsecured claims.

               5.       AGREED TO:



/s/ Kim Martin Lewis                           /s/Richard Baumgart
Kim Martin Lewis (OH# 0043533)                 Richard Baumgart (OH# 0002664)
DINSMORE & SHOHL LLP                           DETTELBACH, SICHERMAN & BAUMGART
255 East Fifth St., Suite 1900                 55 Public Square, 21st Floor
Cincinnati, OH 45202                           Cleveland, OH 44113
Telephone: (513) 977-8200                      Telephone: (216) 696-6000
Facsimile: (513) 977-8141                      Facsimile: (216) 696.3338
kimlewis@dinsmore.com                          phruby@dsb-law.com
Attorney for Minnesota Landlord                Attorney for Richard Baumgart, Chapter 7
                                               Trustee of Waco Holdings, Inc., et al.


/s/Andrew Crampton                             /s/Richard Kruger
Goldstein & Gragel LLC                         Richard E. Kruger (pro hac vice)
1040 Leader Bldg.                              27777 Franklin Rd., Suite 2500
526 Superior Ave. East                         Southfield, MI 48034
Cleveland, Ohio 44114                          248-351-3000
216-771-6633                                   rkruger@jaffelaw.com
acrampton@ggcounsel.com                        Attorneys for Varilease Finance, Inc.
Attorneys for Local 310




11-17843-aih        Doc 516   FILED 11/20/19    ENTERED 11/20/19 15:03:11         Page 3 of 6
/s/Drew Parobek                              /s/Joy K. Mele
Drew Parobek                                 Joy K. Mele
Vorys Sater Seymour & Pease LLP              Gorlick, Kravitz & Listhaus, P.C.
200 Public Square, Suite 1400                17 State Street, 4th Floor
Cleveland, Ohio 44114                        New York, New York 10004
216-479-6100                                 212-269-2500
dtparobek@vorys.com                          jmele@gkllaw.com
Attorneys for Aston Hotels and Resorts       Attorneys for Buffalo Laborers Benefit Funds
and for Leeward Marine, Inc.



/s/David Dachner
David Dachner (#0023994)
2369 E. Main St.
Columbus, OH 43209
614-236-1950
bexleytitle@sbcglobal.net
Attorneys for Edco Tool & Supply




                                    # # #

Order Submitted by:

/s/ Richard A. Baumgart
Richard A. Baumgart (0002664)
Dettelbach, Sicherman & Baumgart LLC
55 Public Square, 21st Floor
Cleveland, OH 44113-1902
Phone 216-696-6000
Fax 216-696-3338
rbaumgart@dsb-law.com
Attorneys for Trustee




11-17843-aih    Doc 516     FILED 11/20/19   ENTERED 11/20/19 15:03:11         Page 4 of 6
                                     SERVICE LIST

To be served via the Court’s Electronic Case Filing System on these entities and individuals
who are listed on the Court’s Electronic Mail Notice List:

       Richard Baumgart rbaumgart@dsb-law.com

       Derrick.V.Rippy derrick.v.rippy@usdoj.gov

       Kim Martin Lewis kimlewis@dinsmore.com

       Drew Parobek dtparobek@vorys.com

       Andrew Crampton acrampton@ggcounsel.com

       Joy Mele jmele@gkllaw.com

       David Dachner bexleytitle@sbcglobal.net

       Richard Kruger rkruger@jaffelaw.com




11-17843-aih    Doc 516    FILED 11/20/19        ENTERED 11/20/19 15:03:11      Page 5 of 6
                                            Exhibit "A"


CLAIMANT                                    AMOUNT                      DOCKET #
Varilease Finance, Inc.                                   $18,403.28           253
Moss Street Properties                                    $65,626.01           254
Laborers Int'l Union of N. Am., Local 210                   17,293.25          224 §503(b)(1)(A)
Laborers Int'l Union of N. Am., Local 210                  $46,071.28          230 §507(a)4)
Edco Tool & Supply                                           $562.39           281
Sarah J. Bateman, et al.                                   $9,486.00           291
                                            Waived per Separate
Waco Spring Road, LLC                       Settlement                          294
Leeward Marine, Inc.                                      $26,982.00            297
Aston Hotels & Resorts, LLC                               $24,894.04            299
Buffalo Laborers Benefit Funds                             $6,388.80            313




   11-17843-aih        Doc 516      FILED 11/20/19        ENTERED 11/20/19 15:03:11       Page 6 of 6
